EXHIBIT 10.2

 

COLLABORATION AGREEMENT

 

This Collaboration Agreement (this “Agreement”) is made as of January 24, 2020,
by and between Notis Global, Inc. (“NGBL”), and GridIron BioNutrients, Inc.
(“GMVP”).

 

1. Collaboration Relationship. During the term of this Agreement, the parties
will collaboratively explore and consider potential business opportunities for
the parties within various segments of the hemp CBD supply chain including
cultivation, extraction and purification and retail products.

 

2. Fees. As consideration for the services to be provided by GMVP hereunder,
upon full execution of the Agreement NGBL shall issue to GMVP 2.5 billion shares
of NGBL common stock (the “Securities”). The Securities shall not be registered
under the Securities Act of 1933, as amended (the “Act”) and accordingly shall
be considered restricted securities. The Parties shall execute a Share Purchase
Agreement (the “SPA”) in connection with this Agreement.

 

3. Term and Termination. Either party may terminate this Agreement at any time
upon 10 business days’ written notice.

 

4. Relationship Among the Parties.. Nothing contained in this Agreement shall be
construed to (i) constitute the parties as joint venturers, partners, co-owners
or otherwise as participants in a joint undertaking; (ii) constitute a party as
an agent, legal representative or employee of the other party; or (iii)
authorize or permit a party or any director, officer, employee, agent or other
person acting on its behalf to incur on behalf of the other party any obligation
of any kind, either express or implied, or do, sign or execute any things,
deeds, or documents which may have the effect of legally binding or obligating
the other party in any manner in favor of any individual, business, trust,
unincorporated association, corporation, partnership, joint venture, limited
liability company or other entity of any kind. The parties agree that the
relationship among the parties shall be that of independent contractors.

 

5. Confidential Information. Each party will maintain the confidentiality of the
other party’s proprietary and confidential information in accordance with the
terms of a confidentiality agreement (the “Confidentiality Agreement”) to be
entered into by the parties.

 

6. Securities Law Matters. In connection with the issuance of the Shares by NGBL
to GMVP, GMVP hereby represents and warrants to NGBL as of the date hereof as
follows:

  



 1

  



  

(i) Purchase for Own Account. GMVP is acquiring the Securities solely for GMVP’s
own account and beneficial interest for investment and not for sale or with a
view to distribution of the Securities or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

 

(ii) Information and Sophistication. GMVP hereby: (A) acknowledges that GMVP has
received all the information GMVP has requested from NGBL and GMVP considers
necessary or appropriate for deciding whether to acquire the Securities, (B)
represents that GMVP has had an opportunity to ask questions and receive answers
from NGBL regarding the terms and conditions of the Securities and to obtain any
additional information necessary to verify the accuracy of the information given
GMVP and (C) further represents that GMVP has such knowledge and experience in
financial and business matters that GMVP is capable of evaluating the merits and
risk of this investment.

 

(iii) Ability to Bear Economic Risk. GMVP acknowledges that investment in the
Securities involves a high degree of risk, and represents that GMVP is able,
without materially impairing GMVP’s financial condition, to hold the Securities
for an indefinite period of time and to suffer a complete loss of GMVP’s
investment.

 

(iv) Restrictive Legends. GMVP acknowledges that the Securities shall be issued
bearing restrictive legends as required by federal and state laws.

 

(v) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, GMVP further agrees not to make any disposition
of all or any portion of the Securities unless and until:

 

(1) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

 

(2) GMVP shall have notified NGBL of the proposed disposition and furnished NGBL
with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by NGBL, GMVP shall have furnished NGBL
with an opinion of counsel, reasonably satisfactory to NGBL, that such
disposition will not require registration under the Act or any applicable state
securities laws; provided that no such opinion shall be required for
dispositions in compliance with Rule 144 under the Act, except in unusual
circumstances. The parties acknowledge that Rule 144 will allow dispositions of
the Securities by GMVP made in compliance with the requirements of such rule.
Such requirements would include, among other things, the satisfaction by GMVP of
the holding period requirement set forth in Rule 144(d) (currently six months or
one year, as applicable).

 

(3) Notwithstanding the provisions of paragraphs (1) and (2) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by GMVP to a partner (or retired partner) or member (or retired member) of GMVP
in accordance with partnership or limited liability company interests, or
transfers by gift, will or intestate succession to any spouse or lineal
descendants or ancestors, if all transferees agree in writing to be subject to
the terms hereof to the same extent as if they were GMVPs hereunder.

  



 2

  



  

(vi) Accredited GMVP Status. GMVP is an “accredited investor” as such term is
defined in Rule 501 under the Act.

 

(vii) No “Bad Actor” Disqualification. Neither GMVP, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of GMVP,
any beneficial owner (as that term is defined in Rule 13d-3 under the Exchange
Act of 1934) of 20% or more of GMVP’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Act) connected with GMVP in any capacity as of the
date of this Agreement (each, a “GMVP Covered Person” and, together, “GMVP
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). GMVP has exercised reasonable care to determine (i) the identity of each
person that is a GMVP Covered Person; and (ii) whether any GMVP Covered Person
is subject to a Disqualification Event. GMVP will comply with its disclosure
obligations under Rule 506(e).

 

(viii) Forward-Looking Statements. With respect to any forecasts, projections of
results and other forward-looking statements and information provided to GMVP,
GMVP acknowledges that such statements were prepared based upon assumptions
deemed reasonable by NGBL at the time of preparation. There is no assurance that
such statements will prove accurate, and NGBL has no obligation to update such
statements.

 

7. Miscellaneous.

 

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Nevada, without giving effect to
principles of conflicts of law.

 

(b) Entire Agreement. This Agreement (together with the Confidentiality
Agreement) sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and supersedes all prior or
contemporaneous discussions, understandings and agreements, whether oral or
written, between them relating to the subject matter hereof.

 

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

 

(d) Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives.

 

(e) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in NGBL’s books and records.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(g) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

(i) Electronic Delivery. The parties agree that they may deliver any documents
related to this Agreement or any notices required by applicable law by email or
any other electronic means.

 

[Signature Page Follows]

  





 3

  



  



The parties have executed this Agreement as of the date first written above.

  



 NOTIS GLOBAL, INC.    

 

By:

/s/ Thomas A. Gallo   

(Signature)

    

 

Name:

Thomas A. Gallo

 

 

Title:

Executive Director

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 



   



 GRIDIRON BIONUTRIENTS, INC.     By:

/s/ Timothy S Orr

   

(Signature)

 

 

 

 

 

 

Name:

Timothy Orr

 

 

Title:

CEO/President

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  



 

 4

